Citation Nr: 1114449	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for an obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which granted service connection for an obsessive compulsive disorder and assigned a 10 percent evaluation.

In April 2010, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development action is required before the Board decides the claim for a higher evaluation for the service-connected obsessive compulsive disorder.

At the April 2010 hearing, the Veteran testified that she could tell her obsessive compulsive disorder was getting worse and that is why she started therapy in addition to taking medication for her disorder.  She also testified that her six-year relationship with her boyfriend had recently ended due to her difficulties with anxiety.  The Board finds that a current examination is warranted to document the current severity of her obsessive compulsive disorder symptoms.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA examination is required when disability in question has undergone an increase in severity since the time of the last VA examination).

While this case is in remand status, appropriate development should be undertaken to obtain any additional pertinent medical records, to include VA treatment records not already associated with the claims file (i.e., VA treatment records after March 2009), as the Veteran stated she was receiving ongoing treatment at VA for her psychiatric disorder.  

The Veteran also testified she was receiving private therapy.  Since the time of the hearing, she has submitted a statement from J.C., a licensed social worker, who has been treating the Veteran since March 16, 2010.  Records of this provider have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, not already associated with the claims file, which have treated her for her obsessive compulsive disorder.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  Specifically, the Veteran should be asked to provide information regarding J.C., a private licensed social worker, who has been treating the Veteran since March 16, 2010.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO or AMC should arrange for another VA psychiatric examination to determine the current degree of severity of the Veteran's obsessive compulsive disorder.  The claims folder must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's subjective account of her symptoms. The examiner should provide his or her findings in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

